 1   AMENDED AS TO DATE OF REVOCATION
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,     )            Case No: SA MJ 17-00421 DFM
                                   )
12                  Plaintiff,     )
                                   )            AMENDED JUDGMENT AND
13        v.                       )            COMMITMENT ORDER
                                   )            FOLLOWING REVOCATION OF
14   BOGART BURRICK,               )            PROBATION
                                   )
15                  Defendant,     )
                                   )
16   _____________________________ )
17
18         On September 27, 2018, the matter came on regularly for hearing for hearing
19   on the Petition for Revocation of Probation filed on August 31, 2018. Appearing
20   on behalf of the Defendant was Andrea Jacobs, DFPD, and appearing on behalf of
21   the Government was Assistant United State Attorney Gina Kong.
22         The defendant, after having been advised of the allegations as contained in
23   the Petition, admitted to the truthfulness of Allegations 1, 2, and 3. The Court
24   grants Government’s request that Allegations 4 - 11 be dismissed.
25         Whereas, the defendant admitted he violated the conditions of his probation
26   as set forth in the Judgment filed on September 22, 2017, in the Eastern District of
27   North Carolina (Western Division). The Court finds the defendant in violation of
28   his Probation.
 1         IT IS ADJUDGED, upon the findings of the Court, the period of probation is
 2   revoked, and the defendant is committed to the custody of the Bureau of Prisons to
 3   be imprisoned for a term of thirty (30) days. Upon release from imprisonment,
 4   supervised release will be terminated.
 5         IT IS ORDERED that the defendant surrender himself to the institution
 6   designated by the Bureau of Prisons on or before 12 noon, on October 5, 2018. In
 7   the absence of such designation, the defendant shall report on or before the same
 8   date and time to the United States Marshal located at the United States Courthouse,
 9   411 West Fourth Street, Suite 4170, Santa Ana, California 92701-4516.
10         The Court recommends defendant be allowed to serve his thirty (30) days as
11   part of a weekend jail program.
12         IT IS ORDERED that the Clerk deliver a copy of this judgment and
13   Probation/Commitment Order to the U.S. Marshal and the U.S. Probation Office.
14   IT IS SO ORDERED
15
16
17   DATED: October 3, 2018                   ___________________________________
                                                   DOUGLAS F. McCORMICK
18                                                 United States Magistrate Judge
19
20   FILED: October 3, 2018
21   KIRY GRAY, CLERK
22
     by:     N. Boehme
23
           Nancy Boehme
24         Deputy Clerk
25
26
27
28
